GROSSCUP, Circuit Judge,
after stating the facts as above, delivered the opinion.
, The offense, of which the plaintiff in error was convicted, was the sending through the mails of certain letters, set forth in the indictment, in furtherance of a scheme to defraud, to be effected by opening correspondence with persons, residents of the United States, by means of the Postoffice establishment of the United States. The sending of the letters was not denied. The alleged scheme to defraud was the common one known as a matrimonial bureau or agency, the object of which was to bring persons of either sex, desiring to marry, into communication with persons of like desire of the opposite sex.
■ The initial step taken by plaintiff in error, to organize her bureau was a pair of advertisements as follows:
“Matrimony: Wealthy manufacturer wishes congenial, home-loving wife, no objection to lady employed; object matrimony.' Hill, 2208 Wabash Ave., Chicago.” '
“Wealthy young widow, unincumbered, fine appearance, genial and generous, seeks husband and adviser. Glinn, 171 E. 22nd Street, Chicago.”
These advertisements were answered by a number of people of both sexes, to each of whom a letter was sent, containing, in the case of each man inquiring, the photograph of a woman (the same photograph in each case), and stating that the lady in question (“the wealthy young widow”) had asked' plaintiff in error to send to this particular man her full description and the photograph; adding that the lady was desirous of finding at once a good moral upright husband, who would help her in her business cares; that she was contemplating a business trip that would take her “near your locality,” in which event it would be possible to arrange for a personal meeting at an early date; and *683asking the person addressed to fill out a description blank enclosed and return same .with a membership fee of $5.00, which would entitle him to the privilege of the association without extra charge. To each woman inquiring, -a like letter was sent, enclosing, also, a photograph (the photograph of a man — the same to each); adding that the “wealthy manufacturer” had asked that this be done, and stating that such wealthy manufacturer was contemplating a business trip in her locality in a short time.
With these letters were sent to the men an additional list of so-called lady members, and to' the women an additional list of so-called gentlemen members, a sample of which is the following:
“900 — Xomig lady, age 24, complexion medium, height 5 ft., 4 in., weight lió lbs., widow. Protestant, American, occupation at home. Worth $10,000, inheritance $10,000.”
“703--Duly, age 31, complexion medium, height 5 ft. 5% in., weight 185 tbs., widow, Catholic Canadian. Worth $10,000.”
—and corresponding descriptions of men.
In this way, during the time the bureau was in progress, and before the trial, about three hundred men and three hundred women had each been brought to join the bureau and pay in their initiation fee. As far as the evidence discloses, however, none of the interchanges of communications brought about,, resulted in marriage.
The scheme, thus carried out, cannot he said to be in any sense, whether we look at it from the view point of some European countries, where matrimonial bureaus are encouraged, or from the view point of our own country, where they are considered as against public policy, to be a bona fide matrimonial bureau. The object of the bureau was not honestly to bring young men and women into communication with each other, that they might have an opportunity of determining whether they suited one another for the purposes of marriage. The sole object was to get the five dollar membership fee; to accomplish which the scheme pictured to the mind of the person addressed that the person of the other sex presented would be a desirable mate; had an attractive personality (for the photograph used was an attractive one); and was in comfortable circumstances — a mental picture that had no basis in the facts.
Error is assigned that there was no proof submitted to the jury sustaining the indictment, and that plaintiff in error’s motion, to instruct the jury to find a verdict of not guilty, ought therefore to have been sustained. The indictment avers that plaintiff in error falsely represented to the persons intended to be defrauded that she was “conducting and carrying on, at Chicago aforesaid, a fair, honest and bona fide matrimonial agency,” well knowing that she “was not conducting and carrying on, at Chicago aforesaid, or elsewhere, a fair, honest and bona fide matrimonial agency.” There was no demurrer to the indictment as a whole; nor to this part of it, as insufficient or indefinite; and no motion for a bill of particulars; plaintiff in error going to trial upon this averment and its traverse, as if this were a sufficient particularization of the scheme to defraud alleged. Whether, under these circumstances, a conviction based upon a scheme so generally pre*684sented would stand, we need not decide, for, accepting the issue of the indictment as framed by plaintiff in error, viz; that the only alleged false representations traversed were those relating to the “wealth” of the persons presented, the issue thus submitted was whether plaintiff in error intended, or did not intend, to introduce to persons addressed the “wealthy” persons of the other sex — an issue of fact submitted to the jury, not alone upon the circumstance that a few persons of wealth had gotten upon the books of plaintiff in error, but upon all the other circumstances of the case, including this one, for instance, that a man who testified that he paid his money to be brought into communication with the “wealthy widow,” was actually put into communication with one earning her living by domestic service — circumstances amply justifying the verdict of a jury that it was not the intention of plaintiff in error to introduce the persons responding to other persons of wealth. And the verdict of the jury being thus amply supported, must be accepted as a verdict that the averments of the indictment in this respect were proven according to the rules of law.
Error is assigned that certain original letters, written by so-called members to plaintiff in error, were offered and rejected. This is true, but it is also true that plaintiff in error was permitted to put in evidence all the books and records' in the case, including (for the records were made up, among other things, from these letters) the contents of the letters rejected; and there is nothing- in the record that shows that there was any issue presented to the jury, or any contention made, that the records were not a true tabulation of the letters; from which it follows that plaintiff in error was permitted to put fully before the jury the only fact- — the character of her business — for which the letters might have been competent; and as to these evidentiary facts there was no dispute. We do hot think that, under these circumstances, the rejection of the letters was prejudicial error.'
Other errors are assigned, such as remarks made by the Court during the trial and in the'instructions to the jury, but none of them present any substantial error.'
The judgment of the District Court is
Affirmed.